DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nitto (Pub. No. US 2020/0112660 A1; hereafter Nitto).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a 
 	Regarding claim 1, Nitto discloses an image pickup apparatus comprising: a lens barrel unit including an imaging optical system (see Nitto Fig. 1, item 13); a first cylindrical member (see Nitto Fig. 6, item 25); a second cylindrical member movable relative to the first cylindrical member (see Nitto Fig. 6, item 32) along a guide bar between a retracted position and a pop-up position (see Nitto Fig. 6, item 26); a diopter adjuster provided on the second cylindrical member (see Nitto Fig. 6, item 28); a first detector configured to detect that the second cylindrical member is located at the retracted position or the pop-up position (see Nitto Fig. 6, item 24); and a first display unit (see Nitto Fig. 6, item 36), wherein the guide bar is formed inside a projection surface of the first display unit when viewed from an optical axis direction (see Nitto Fig. 6, items 26 and 36), and wherein the first detection unit is fixed onto the first cylindrical member (see Nitto Fig. 6, items 24 and 25), and the first detector is more distant from the lens barrel unit than a reference line that passes a center of the first cylindrical member when viewed from the optical axis direction (see Nitto Figs. 2 and 6, items 13, 16, and 24. As can be seen in Fig. 6, the detector 24 is positioned in the lower left of the first cylinder 25 when assembled, and in Fig. 2, it can be seen that the lower left of the cylinder, when in the camera body, is further from the lens than the vertical center line of the cylinder member).



 	Regarding claim 3, Nitto discloses the image pickup apparatus according to claim 1, wherein the reference line is a vertical line of the image pickup apparatus (see argument made with respect to the position of the sensor made in claim 1).

 	Regarding claim 4, Nitto discloses the image pickup apparatus according to claim 1, wherein the first display unit is disposed at a diagonal position of the lens barrel unit, and the first detector is disposed at a position opposite to the lens barrel unit with respect to the first display unit (see Nitto Fig. 2, which shows the display unit at an angle with respect to the lens barrel. And since the position sensor is on the side further from the lens barrel, can be construed as being at a position opposite.).

 Regarding claim 5, Nitto discloses the image pickup apparatus according to claim 1, wherein the first detector is a switch fixed to the first cylindrical member (see Nitto Fig. 6, item 24 and paragraph [0034] “The fixed barrel 25 includes a switch 24”).

 	Regarding claim 6, Nitto discloses the image pickup apparatus according to claim 1, further comprising a third cylindrical member configured to hold a lens, and movable in the optical axis direction relative to the second cylindrical member by the diopter adjuster (see Nitto Fig. 6, item 23).



 	Regarding claim 8, Nitto discloses the image pickup apparatus according to claim 1, wherein the first display unit is provided inside an electronic viewfinder unit (see Nitto Fig. 6, items 14 and 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Pub. No. US 2017/0187964 A1; hereafter Sato) in view of Kim (Pub. No. US 2002/0196358 A1; hereafter Kim) and Adachi (Pub. No. US 2019/0107767 A1; hereafter Adachi).
	Regarding claims 1 and 5, Sato discloses an image pickup apparatus comprising: a lens barrel unit including an imaging optical system (see Sato Fig. 1, item 30); a first cylindrical member (see Sato Fig. 6, item 20); a second cylindrical member movable relative to the first cylindrical member (see Sato Fig. 7, item 222) between a retracted position and a pop-up position (see Sato Figs. 6 and 7, item 222 and direction A2); a diopter adjuster provided on the second cylindrical member (see Sati Fig. 6, item 26);; and a first display unit (see Sato paragraph [0041] “a display screen (not illustrated) such as a liquid crystal panel and an organic EL panel” is provided “at the back of a viewing window 21”).
Sato does not specifically disclose that the second cylinder moves along a guide bar; a first detector configured to detect that the second cylindrical member is located at the retracted position or the pop-up position; wherein the guide bar is formed inside a projection surface of the first display unit when viewed from an optical axis direction, and wherein the first detection unit is fixed onto the first cylindrical member, and the first detector is more distant from the lens barrel unit than a reference line that passes a center of the first cylindrical member when viewed from the optical axis direction.
	Kim discloses a second cylinder that moves along a guide bar; wherein the guide bar is formed inside a projection surface of the first display unit when viewed from an optical axis direction (see Kim Figs. 3 and 4, items 20 and 68. The “projection surface” can be construed as the entirety of the back of the viewfinder where the display unit is placed, and guide bar 68 fits inside the first cylinder 52 and therefore overlaps the projection surface when viewed in the optical axis direction.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a moving mechanism like that in Kim into the device of Sato in order to enable the viewfinder device to precisely move between the extended and retracted positions.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sensor like that of Adachi into the device of Sato in view of Kim in order to control switching on and off of the viewfinder display (see Adachi paragraphs [0038]-[0039]. Adachi discloses that when the viewfinder sensor 2004 detects that the viewfinder is in the finder state, the sensor 2300 functions as a “peep sensor” for switching “the image display on the back monitor 2200 to the image display on the electronic viewfinder unit 1000 (image display panel 221)”.). This would provide the benefit of reducing power consumption through only powering the display which is actively being utilized by the user.

 	Regarding claim 3, Sato as modified discloses the image pickup apparatus according to claim 1, wherein the reference line is a vertical line of the image pickup apparatus (see argument made with respect to the position of the sensor made in claim 1).



	Sato discloses a diopter adjustment, but does not go into detail as to the internal structure of the number or holding mechanisms of the lenses in the diopter adjustment.
	Kim further discloses third cylindrical member configured to hold a lens, and movable in the optical axis direction (see Kim Fig. 3, items 42 and 44); and further comprising a fourth cylindrical member coupled to the second cylindrical member, wherein an eyepiece unit is fixed into an opening of the fourth cylindrical member (see Kim Fig. 3, items 45 and 46. The magnifying lens 45 can be construed as “an eyepiece unit” as it is a unit which is part of the eyepiece 40.). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Sato in view of Kim and Adachi with a lens system like that shown in Kim in order to hold lenses which enable diopter adjustment, as suggested by Sato.

 	Regarding claim 8, Sato as modified discloses the image pickup apparatus according to claim 1, wherein the first display unit is provided inside an electronic viewfinder unit (see Sato paragraph [0041] “The viewfinder 20 may be configured of, for example… an electronic viewfinder (EVF).”).

Regarding claim 9, Sato as modified discloses the image pickup apparatus according to claim 1, but does not specifically disclose: a second display unit configured to tilt and rotate; and a second detector configured to detect an eyepiece state of a user, wherein the first detector detects that the second cylindrical member is located at the retracted position before the second detector reacts when the second display unit tilts and rotates.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a display and sensor like that of Adachi into the device of Sato as modified in order to control switching between the viewfinder display and a back panel display, so as to enable the user to “comfortably observe the live-view image or the finder image by switching the eyepiece sensor 2300 between the finder retracted state and the finder use state” (see Adachi paragraph [0039]. Adachi discloses that when the viewfinder sensor 2004 detects that the viewfinder is closed, the sensor 2300 functions as an ambient light sensor for adjusting display brightness, and functions as a “peep sensor” for detecting the presence of a user in the viewfinder extended state.).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/8/2021